Citation Nr: 9903305	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  96-27 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the left distal femur, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

In an April 1998 appellate decision, the Board denied the 
veteran's claims of entitlement to increased evaluations for 
a right knee disorder and residuals of a fracture of the left 
distal femur.  In September 1998, the appellant and the 
Secretary of Veterans Affairs (Secretary) filed a joint 
motion to remand this appeal to the Board, and the United 
States Court of Veterans Appeals (Court) granted this motion 
in October 1998.


REMAND

In its April 1998 decision, the Board denied the veteran's 
claim for an increased evaluation for a right knee disorder 
on the basis that the schedular criteria for an evaluation in 
excess of 10 percent had not been met.  The Board also 
determined that, as the veteran did not meet the criteria for 
a zero percent evaluation for limitation of motion of the 
right knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261 (1998), there was no basis for the assignment of a 
separate evaluation for arthritis of the right knee.  See 
VAOPGCPREC 23-97 (July 1, 1997) (separate evaluations may be 
assigned when a veteran has both arthritis and instability of 
the knee).  In the September 1998 joint motion, the appellant 
and the Secretary indicated that, in a precedent opinion 
issued subsequent to the Board's decision, the VA Acting 
General Counsel held that a separate rating for arthritis 
could also be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59 (1998).  See VAOPGCPREC 9-98 (August 
14, 1998).

Also, in its April 1998 decision, the Board denied 
entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left distal femur on the basis 
that the schedular criteria for a higher evaluation had not 
been met.  The Board also noted that the criteria of 38 
C.F.R. § 4.71a, Diagnostic Code 5255 (1998) contemplated 
painful motion, and, therefore, a higher evaluation was not 
warranted on that basis.  See 38 C.F.R. §§ 4.40, 4.45 (1998); 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  
However, in the September 1998 joint remand, the appellant 
and the Secretary indicated that, as Diagnostic Code 5255 
was, in part, predicated on limitation of motion, further 
consideration of painful motion and functional loss due to 
pain was warranted.  

The Board has reviewed the claims file in conjunction with 
this joint remand and observes that the veteran's February 
1995 VA examination did not address whether the veteran's 
right knee and left femur disorders were productive of 
painful motion or functional loss due to pain.  As such, a 
further VA examination of the veteran is warranted prior to 
the Board's adjudication of this case, in accordance with the 
Court's October 1998 order.
 
Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination to determine the nature and 
extent of his right knee and left femur 
disabilities.  The RO should provide the 
examiner with the veteran's claims file, 
and the examiner should review the claims 
file in conjunction with the examination.  
All tests and studies deemed necessary 
should be accomplished.  The examiner 
should specifically indicate whether the 
veteran's disabilities are productive of 
painful motion and/or functional loss due 
to pain and, to the extent possible, 
quantify the extent of such additional 
disability.  All opinions and conclusions 
expressed must be accompanied by a 
complete rationale, and the examination 
report should be typed.

2.  The RO should then review the 
examiner's report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the Court has determined 
that a remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998). 

3.  Then, the RO should readjudicate the 
veteran's claims for increased 
evaluations for a right knee disorder and 
residuals of a fracture of the left 
distal femur.  In readjudicating these 
claims, the RO should consider 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 (1998); VAOPGCPREC 
23-97 (July 1, 1997); and VAOPGCPREC 9-98 
(August 14, 1998).  If the determination 
of either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before the case is 
returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is so notified by the RO.





		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 5 -


